ORDER PER CURIAM. Julia Mittelstadt (Mittelstadt) ’ appeals the trial court’s denial of her motion to tax or retax court costs. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court’s denial of her motion was supported by substantial evidence and not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo.' R. Civ. P. 84.16(b) (2017).